
	

113 HR 4575 IH: To authorize the Secretary of the Interior to acquire land to operate a visitor center for Joshua Tree National Park, and for other purposes.
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4575
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Cook introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire land to operate a visitor center for Joshua
			 Tree National Park, and for other purposes.
	
	
		1.Visitor Center for Joshua Tree National ParkThe California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.) is amended by inserting
			 after section 407 the following:
			
				408.Visitor CenterThe Secretary is authorized to acquire not more than five acres of land and interests in land, and
			 improvements thereon, outside the boundaries of Joshua Tree National Park,
			 in the unincorporated village of Joshua Tree, for the purpose of operating
			 a visitor center. The Secretary shall modify the boundary of the park to
			 include the land acquired under this section as a noncontiguous parcel.
			 Lands and facilities acquired under this section—
					(1)may include the property currently owned by the Joshua Tree National Park Association and commonly
			 referred to as the Joshua Tree National Park Visitor Center;
					(2)shall be administered by the Secretary as part of Joshua Tree National Park; and
					(3)may be acquired only with the consent of the owner, by donation, purchase with donated or
			 appropriated funds, or exchange..
		
